Appeal unanimously dismissed without costs. Memorandum: A motion must be addressed to a pending action, and Supreme Court was without jurisdiction to entertain a motion almost two years after final judgment was entered (see, Niagara Mohawk Power Corp. v Great Bend Aggregates [appeal No. 2], 181 AD2d 998; Urso v Panish, 94 AD2d 701). The entry of the final judgment terminated the action and all claims arising out of the same transactions are barred by well-settled principles of res judicata (see, O’Brien v City of Syracuse, 54 NY2d 353; Davie v Dwyer, 155 AD2d 921; Matter of Doherty v Cuomo, 76 AD2d 14, 20). (Appeal from Order of Supreme Court, Erie County, Fudeman, J.—Damages.) Present—Lawton, J. P., Boehm, Davis and Doerr, JJ.